Citation Nr: 1502423	
Decision Date: 01/16/15    Archive Date: 01/27/15

DOCKET NO.  13-00 399A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in West Palm Beach, Florida


THE ISSUE

Entitlement to payment or reimbursement of private medical expenses incurred in connection with medical treatment from August 29, 2011 to August 31, 2011 at Boca Raton Medical Center (BRMC) by Dr. D.C.M.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran (Appellant)


ATTORNEY FOR THE BOARD

L.M. Yasui, Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from July 1970 to December 1979.

This case comes to the Board of Veterans' Appeals (Board) on appeal from an August 2012 decision of the Department of Veterans Affairs (VA) West Palm Beach Medical Center in West Palm Beach, Florida by which reimbursement of private medical expenses for medical treatment provided to the Veteran by Dr. D.C.M. at BRMC from August 29, 2011 to August 31, 2011 was denied.

In November 2014, the Veteran testified in a Travel Board hearing before the undersigned Veterans Law Judge.  A copy of the hearing transcript is located in the Veteran's file in "Virtual VA."

In evaluating this case, the Board has not only reviewed the physical claims file, but has also reviewed the file on the "Veterans Benefits Management System" and on the Virtual VA system to ensure a complete assessment of the evidence.


FINDINGS OF FACT

1.  From August 29, 2011 to August 31, 2011, the Veteran received emergency medical treatment at BRMC by Dr. D.C.M. for acute myocardial infarction and cardiac catheterization.

2.  An application for authorization was made to VA within 72 hours after the hour of admission.



CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, the criteria for payment or reimbursement of the private medical expenses incurred from August 29, 2011 to August 31, 2011 at BRMC by Dr. D.C.M. have been met.  38 U.S.C.A § 1703 (West 2002); 38 U.S.C.A. §§ 17.52, 17.54 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Board is satisfied that all relevant facts regarding the claim on appeal being addressed herein have been properly developed and no further assistance to the Veteran is required in order to comply with the duty to notify or assist.  This case concerns a legal determination of whether the appellant is entitled to reimbursement for private medical expenses under 38 U.S.C.A. §§ 1703 (West 2002 & Supp. 2014).  For this reason, the provisions of the Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits do not apply.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  Further, as the Board is granting the benefit sought on appeal, a discussion of VA's duties to notify and assist is not necessary.

Payment or Reimbursement of the Private Medical Expenses

In claims involving payment or reimbursement by VA for medical expenses incurred as a result of treatment at a private facility, there are three possible theories of entitlement: (1) the private medical services were authorized by VA; (2) the veteran is entitled to payment or reimbursement for services not previously authorized that are related to or aggravated a service-connected disability; or (3) the veteran is entitled to payment or reimbursement for services not previously authorized relating to a nonservice-connected disability.  See 38 U.S.C.A. §§ 1703(a), 1725, and 1728(a) (West 2002).  Generally, the admission of a veteran to a non-VA hospital at VA expense must be authorized in advance.  See 38 C.F.R. § 17.54.  Whether treatment was authorized is a factual, not a medical, determination.  Similes v. Brown, 5 Vet. App. 555 (1994); see 38 U.S.C.A. § 1703(a); 38 C.F.R. § 17.54.  In the case of an emergency that existed at the time of admission, an authorization may be deemed a prior authorization if an application, whether formal or informal, by telephone, telegraph or other communication, made by the veteran or by others in his or her behalf, is made to VA within 72 hours after the hour of admission.  38 C.F.R. § 17.54.  

In this case, the Veteran contends that he notified VA of the hospitalization at BRMC and effectively received prior authorization for the emergency treatment.  In the alternative, the Veteran contends that he timely filed a claim for payment or reimbursement and meets the requirements under 38 U.S.C.A. § 1725.  In support of the claim, the Veteran testified in a November 2014 Travel Board hearing.  Specifically, the Veteran testified that, within 72 hours of treatment at BRMC and while he was in the intensive care unit (ICU), his spouse contacted, via telephone, Ms. G.L. at the VA Inter-Facility Transfer Unit.  The Veteran further testified that he and his spouse had the phone number readily available because the VA Inter-Facility Transfer Unit was supposed to be responsible for communicating with other medical centers in reference to his medical treatment needs.  At that time (while the Veteran was in the BRMC ICU), the Veteran's spouse was informed that Ms. G.L. was no longer at the VA Inter-Facility Transfer Unit.  She was immediately transferred to Ms. T.R. at the VA Medical Center (VAMC) in West Palm Beach.  See Hearing Transcript at 4.

The record reflects that the Veteran was admitted to the ICU at 12:47 pm on August 29, 2011, and discharged at 10:30am on August 31, 2011.  Here, the Veteran was admitted and discharged from the BRMC ICU within a 72-hour period.  The Board finds the Veteran's November 2014 testimony credible, particularly regarding the Veteran's spouse's call to the VA Inter-Facility Transfer Unit to inform VA of the Veteran's hospitalization at BRMC, while the Veteran was still in the BRMC ICU and within 72 hours after the hour of admission.  The Veteran's detailed testimony pertaining to the role of the VA Inter-Facility Transfer Unit and his recollection of the specific individuals contacted at VA demonstrate his credibility.  In this regard, Ms. T.R. was indeed employed at the West Palm Beach VAMC at the time of the Veteran's hospitalization at BRMC and the record includes facsimile cover sheets addressed to Ms. T.R.  As such, the Veteran's spouse's informal application made on the Veteran's behalf within 72 hours after the hour of admission may be deemed a prior authorization.

Given the evidence, and with consideration of the benefit-of-the-doubt doctrine, the Board finds that the Veteran received prior authorization from VA to receive emergency treatment from August 29, 2011 to August 31, 2011 at BRMC by Dr. D.C.M.  38 C.F.R. §§ 3.102, 17.54.

The Board notes that the VAMC's basis for the August 2012 denial of reimbursement of private medical expenses for medical treatment provided to the Veteran by Dr. D.C.M. at BRMC from August 29, 2011 to August 31, 2011 was that the Veteran did not file a timely claim for payment or reimbursement.  Even assuming, arguendo, that the Veteran received treatment at a non-VA facility without prior authorization, the Veteran meets the requirements for payment or reimbursement for emergency services for nonservice-connected conditions in non-VA facilities under 38 U.S.C.A. § 1725.  

To receive payment or reimbursement for unauthorized emergency services at a non-VA facility for a nonservice-connected condition, a claimant must file a claim within 90 days after the latest of the following: (1) the date that the Veteran was discharged from the facility that furnished the emergency treatment; (2) the date of death, but only if the death occurred during transportation to a facility for emergency treatment or if the death occurred during the stay in the facility that included the provision of the emergency treatment; or (3) the date the Veteran finally exhausted, without success, action to obtain payment or reimbursement for the treatment from a third party. 38 C.F.R. § 17.1004(d).  

The Secretary has amended 38 C.F.R. § 17.1004 to codify the situations where VA would provide retroactive reimbursement under the terms of amended 38 U.S.C.A. § 1725.  See Payment or Reimbursement for Emergency Services for Nonservice-Connected Conditions in Non-VA Facilities, 77 Fed. Reg. 23,615, 23,615 (Apr. 20, 2012) ("We interpret [the 2010 Act] provision to allow VA, through regulation, to provide retroactive reimbursement, and we are implementing this authority in new § 17.1004(f)").

Significantly, 38 C.F.R. § 17.1004(f) states that "Notwithstanding paragraph (d) of this section, VA will provide retroactive payment or reimbursement for emergency treatment received by the veteran on or after July 19, 2001, but more than 90 days before May 21, 2012, if the claimant files a claim for reimbursement no later than 1 year after May 21, 2012."  38 C.F.R. § 17.1004(f) (2014).  Looking to the plain language of this regulation, it appears that the provisions of paragraph (d) will no longer be used as a bar to considering a claim under the amended criteria of 38 U.S.C.A. § 1725 when the claim otherwise meets the new criteria set forth in paragraph (f).

As reflected in the record, the Veteran incurred medical expenses in connection with emergency medical treatment from August 29, 2011 to August 31, 2011 at BRMC by Dr. D.C.M.  These dates of treatment are after July 19, 2001, but more than 90 days before May 21, 2012.  Regardless of the Veteran's contentions that he submitted a claim for entitlement to payment or reimbursement within 90 days of discharge from BRMC, as reflected in the January 2013 statement of the Case, the Veteran's claim for entitlement to payment or reimbursement for medical expenses incurred from August 29, 2011 to August 31, 2011 at BRMC by Dr. D.C.M. was received by VA on April 20, 2012.  The record contains a copy of an October 21, 1011 letter from the Veteran to the VA Fee Basis Department indicating submission of the bill from Dr. D.C.M., with a copy of a bill from Dr. D.C.M. dated October 6, 2011.  Here, even accepting the VAMC's April 20, 2012 date of claim, all bills relating to the claim were filed no later than one year after May 21, 2012 (May 21, 2013).  Because this claim fits the broad criteria identified under 38 C.F.R. § 17.1004(f), the Board finds that the claim was timely filed for purposes of being considered under the amended criteria of 38 U.S.C.A. § 1725.

Briefly turning to the requirements of 38 U.S.C.A. § 1725, 1) the emergency services were provided to the Veteran in the hospital emergency department and ICU of BRMC, a public hospital; 2) the medical care the Veteran received from August 29, 2011 to August 31, 2011 at BRMC by Dr. D.C.M. was for a condition of such a nature that a prudent layperson would have reasonably expected that a delay in treatment would have been hazardous to life or health; 3) there were no VA medical facilities feasibly available and an attempt to use them beforehand would not have been reasonable; 4) the Veteran was enrolled in the VA health care system and received VA health care within the 24-month period preceding the unauthorized emergency treatment; 5) the Veteran is financially liable to the provider of the treatment for the treatment rendered from August 29, 2011 to August 31, 2011; 6) the Veteran had no other coverage under a health-plan contract for payment or reimbursement, in whole or in part, for the treatment; 7) the Veteran had no other contractual or legal recourse against a third party that would, in whole or in part, extinguish such liability to the provider for the treatment; and 8) the Veteran is not eligible for reimbursement for medical care or services under 38 U.S.C.A. § 1728.

For these reasons, even assuming, arguendo, that the Veteran did not receive prior authorization from VA to receive emergency treatment from August 29, 2011 to August 31, 2011 at BRMC by Dr. D.C.M., the Board finds that the requirements for payment or reimbursement for unauthorized medical treatment furnished by Dr. D.C.M. at BRMC from August 29, 2011 to August 31, 2011, under the amended version of 38 U.S.C.A. § 1725, have been met.


ORDER

Payment or reimbursement of private medical expenses incurred in connection with medical treatment from August 29, 2011 to August 31, 2011 at BRMC by Dr. D.C.M. is granted.



____________________________________________
K.J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


